ADVISORY ACTION

Amendments
The proposed amendments filed after a final rejection, but prior to the date of filing a brief will not be entered because newly submitted claims 1-14 and 16-19 are directed to an invention that is independent or distinct from the invention originally claimed. The original invention was drawn to an “oral composition.” The Amended claim limitations are now drawn to a different independent invention of an “oral product.” In other words, the Applicant has changed statutory classes with the present amendment. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-14 and 16-19 would be withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03. Moreover, there exists a serious search burden if the classification of the invention changed. 
The amendment filed on 6/29/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention. 

Request for Reconsideration
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
The Applicant argues that Kannisto fails to disclose a pouched product that “undergoes a controlled dispersion or dissolution in the mouth of a user thereof” as required in amended claim 1 (p. 6-7). The Applicant cites page 33 of the instant specification to show that the pouch undergoes a controlled dispersion or dissolution…as a result, the pouch and/or mixture each may undergo complete dispersion within the mouth of the user during normal conditions of use, and hence the pouch and mixture both may be ingested by a user (p. 6-7).
	The Examiner as noted the Applicant’s argument, but does not find it persuasive. 
As an initial matter, the Examiner notes that the pouch and/or mixture undergoing a complete dispersion during normal conditions of use such that the pouch and mixture can both be ingested by a user is not required by claim 1. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 
Second, claim 1 merely recites “a pouch”, which is taught by Kannisto (see para. 2, 20). Since Kannisto teaches an oral composition identical to the claimed invention, and teaches an identical pouch to the claimed invention, Kannisto is expected to undergo a controlled dispersion or dissolution within a user’s mouth. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
Moreover, this is supported by Kannisto’s disclosure that the pouch is a porous wrapper which allows saliva to pass into the interior of the pouched product and allows flavors and nicotine to diffuse (i.e. controlled dispersion or dissolution)  from the tobacco material into the user’s mouth (para. 2). Therefore, the rate of diffusion is dependent on the structure and composition of the tobacco material and the pouch. 
Alternatively, the Examiner has added Holton (US 2007/0062549) in order to teach that the pouch may be made from materials that undergo a controlled dispersion or dissolution (para. 27).

	The Applicant argues that the products of Kannisto are not identical to the oral products recited in the present claims and thus the inherency rejection has been made in error (p. 7). The Applicant specifically argues that Kannisto must include monoglycerides/triglycerides in its pouched format to provide flavor preservation, prevention of pouch seal weakening, and/or improved shelf life (p. 7) The Applicant argues that this makes Kannisto’s oral product different from the pouch product of the present invention such that the product cannot be expected to undergo a controlled dispersion or dissolution of the same magnitude in the user’s mouth as that of the present application (see p. 7-8). 
	The Examiner respectfully disagrees as there is nothing in claim 1 that differentiates the claimed oral composition from Kannisto’s pouched product. Claim 1 merely requires (a) a filler, (b) an active ingredient, (c) a salt present in an amount of 3-4.5% weight, and (d) the composition enclosed in the pouch. Kannisto teaches all of these elements (see p. 5 of the Final Office Action dated 4/29/2022).  Therefore, the Examiner contends that Kannisto discloses the same composition as claim 1. 
	The Examiner acknowledges Applicant’s argument that monoglycerides present in the oral product provides the advantages of flavor preservation, prevention of pouch seal weakening, and improved shelf life (paras. 21-22). However, claim 1 includes the transition phrase “comprising” meaning that the claim is open-ended and does not exclude additional unrecited elements or methods.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See also MPEP 2111.03(I). There is nothing in the claim that excludes monoglycerides from the product. 
Therefore, Kannisto discloses the same product as in claim 1 which would result in the claimed property (flavor preservation, prevention of pouch seal weakening, and improved shelf life). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In this case, the Applicant has not sufficient proven that the monoglycerides or triglycerides change the beneficial properties of the product. In addition, the presently claimed properties would obviously have been present once product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

	The Applicant further argues that the specific concentration of salt within the oral products (about 3% to 4.5 % by weight) represents unexpected results that have not been recognized or suggested by the cited references (p. 8). Specifically, the concentration is advantageous to provide a product that can minimize the sweetness and/or saltiness and provide neutral taste characteristics (p. 8-9; citing p. 8 of the instant application). The Applicant further argues that neither Kannisto or Strickland teach or remotely suggest such a specific salt content range can advantageously provide products having substantially neutral taste characteristics and a milder flavor profile (p. 9). 
	The Examiner does not find Applicant’s argument to be persuasive. 
	Applicant’s allegations of unexpected results is irrelevant the rejection of claim 1 under 35 USC 102 as being anticipated by Kannisto. See In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See also MPEP 2131.04. Moreover, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Applicant’s arguments of unexpected results may only be applied to the rejection of claim 1 under 35 USC 103 as being unpatentable over Kannisto and Holton. Kannisto teaches a salt such as sodium chloride in an amount of 1-10% w/w (paras 107-108) and in a specific example uses 3.5% sodium chloride (see table 1-2). Therefore, Kannisto specifically teaches a concentration of a salt within the claimed range of about 3-4.5% by weight. Moreover, Kannisto recognizes that sodium chloride is generally used for its effect on taste (para.109). Therefore, Kannisto recognizes adding the 3.5% sodium chloride affects the taste (i.e. saltiness) of the oral composition. 
However, Applicant has the burden to establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)(I). Here, the Applicant has failed to provide any objective evidence as to how the claimed ranged of 3-4.5% is significant over the 3.5% taught by Kannisto. One of ordinary skill in the art would expect that adding more salt would make the product saltier and removing salt would make the product less salty. Applicant has failed to prove that adding 3-4.5% salt unexpectedly alters sensory attributes of the final pouched product over the disclosed 3.5% taught in Kannisto. 

The Applicant argues that the xanthan gum disclosed in Holton is included as part of the pouch material whereas claim 19 recites that the natural gum binder is provided in the pouched composition which is enclosed within the pouch (p. 9-10).
The Examiner has noted the Applicant’s argument but does not find it persuasive. The Examiner specifically rejected claim 18 under 35 USC 112(b) as being indefinite because it was unclear as to which composition, the claimed “oral composition” or the claimed “pouched composition,” “the composition” was referring to. Claim 19 is dependent on claim 18, and is therefore also indefinite. Given ambiguous language in claim 18 and 19, the natural gum binder can be present in either the pouched composition or the oral composition. The pouched composition includes the pouch. Therefore, the Examiner’s interpretation that xanthan gum is present in the pouch properly reads the pouched composition as in claim 19. 

The Applicant argues that one of skill in the art would not reasonably combine the teaches of Kannisto and Holton since Kannisto does not disclose or suggest that any binder is needed, let alone suitable for use in in the products of Kannisto; as such a person of ordinary skill in the art would not incorporate the binder component into the composition of Kannisto. 
The Examiner respectfully disagrees. Holton provides the motivation for modifying Kannisto’s pouch, not Kannisto as argued by the Applicant. Modification of Kannisto’s pouch to include a pouch made from xanthan gum (Holton; para. 27) achieves the beneficial result of controlling a rate of dispersion or dissolution while allowing the formulation to undergo complete dispersion (Holton; para. 27). Therefore, one of ordinary skill in the art would be motivated to change the material and structure of Kannisto’s pouch in order to control the rate of dispersion of the product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712